                                                                            NORTHEfillpISTRICT OF TEXAS
                                                                                         l'ILED
                         IN THE UNITED STATES DISTRICT OUR'
                              NORTHERN DISTRICT OF TEXA                                NOV - 7 2018
                                  FORT WORTH DIVISION

                                                                              CLERK, U.S. DISTRICT COURT
MASOUD BAMDAD,                                       §                          BY--~-..,.--­
                                                                                        De u
                                                     §
                Applicant,                           §
                                                     §
vs.                                                  §   NO. 4:18-CV-884-A
                                                     §
ERIC A. WILSON, WARDEN,                              §
                                                     §
                Respondent.                          §



                              MEMORANDUM OPINION AND ORDER

        Came on for consideration the application' of Masoud Bamdad

("Bamdad") for a writ of habeas corpus under 28 U.S.C.                                    §   2241.

The court, having considered the application, the memorandum in

support,       the record, and applicable authorities, finds that the

application is really a successive motion under 28 U.S.C.                                      §   2255

over which the court lacks jurisdiction.

                                                   I.

                                            Application

        On October 29, 2018, Bamdad filed his application, asserting

four grounds for relief, worded as follows:

        GROUND ONE: Misapprehension of the 4th and 5th
        Amendments violation claims by misapplying the
        established law by the trial court. See attached
        Memorandum of points . . .



        1
       The document filed by applicant reflects that it is a "petition" and that he is "petitioner."
However, the statute itself, 28 U.S.C. §2241, refers to "application" as being the proper nomenclature.
        GROUND TWO: As of today, no court has addressed the
        defect(s) of Bamdad's indictment, most likely due to
        the fact that the indictment is invalid and should [be]
        discarded.

        GROUND THREE: Denied by the district court. the same
        as other grounds.

        GROUND FOUR: Dismissed by the district court, the same
        as other grounds, with applying wrong procedural
        standard of procedurally defaulted. where Bamdad raised
        all his claims under Ineffective Assistance of Counsel
        ( IAC) .

Doc. 2 1 at 5-6. The application reflects that Bamdad has

unsuccessfully filed a motion under                       §   2255 in the United States

District Court for the Central District of California, where he

was convicted. In the memorandum attached to the application,

Bamdad also refers to another application under                               §   2241 he filed

while incarcerated in Illinois. Doc. 1 at PageID 3 35. He says

that the Illinois court and the Seventh Circuit concluded that

his claims fell under              §   2255 and refused to consider them. Id.

Bamdad also refers to motions he filed in the Central District of

California, which were denied. Id. at PageID 34-35. Bamdad says a

miscarriage of justice has happened and he is actually and

legally innocent of his wrongful conviction with numerous due

process violations. Id. at PageID 36.



       'The "Doc.    " reference is to the number of the item on the docket in this action.
       3
        The "PageID _"reference is to the page number assigned by the court's electronic filing
system and is found at the top right corner of the document on ECF.

                                                   2
                                            II.

                                Applicable Legal Principles

              An application for writ of habeas corpus under 28 U.S.C.

§    2241 and a motion to vacate, set aside, or correct sentence

under 28 U.S.C.            §   2255 serve distinct purposes. Pack v. Yusuff,

218 F.3d 448, 451 (5th Cir. 2000). Section 2255 is used to

challenge errors that occurred during or before sentencing. Id.;

Oio v. I.N.S., 106 F.3d 680, 683                (5th Cir. 1997). Section 2241 is

a means of attacking the manner in which a sentence is executed.

Pack, 218 F.3d at 451; Tolliver v. Dobre, 211 F.3d 876, 877 (5th

Cir. 2000). A          §   2241 application that challenges the validity of

a conviction and sentence is ordinarily dismissed or construed as

a    §       2255 motion. Pack, 218 F.3d at 452.

             A federal prisoner may challenge the legality of his

detention under            §   2241 if he falls within the "savings clause"

of       §    2255, which states:

             An application for a writ of habeas corpus in behalf of
             a prisoner who is authorized to apply for relief by
             motion pursuant to this section, shall not be
             entertained if it appears that the applicant has failed
             to apply for relief, by motion, to the court which
             sentenced him, or that such court has denied him
             relief, unless it also appears that the remedy by
             motion is inadequate or ineffective to test the
             legality of his detention.




                                            3
28 U.S.C. § 2255(e).    Hence, the court may consider a petition

attacking a sentence under § 2241 "if the petitioner establishes

that the remedy under § 2255 is inadequate or ineffective."

Tolliver, 211 F.3d at 878 (emphasis in original).

      The bar against filing successive § 2255 motions does not

render § 2255 inadequate or ineffective so as to allow a

petitioner to invoke the savings clause of § 2255.     Tolliver, 211

F.3d at 878.    Nor does the time bar, the one-year limitations

period, for filing such motions. Pack, 218 F.3d at 452. Instead,

the savings clause of§ 2255 applies only to a claim "(i) that is

based on a retroactively applicable Supreme Court decision which

establishes that the petitioner may have been convicted of a

nonexistent offense and (ii) that was foreclosed by circuit law

at the time when the claim should have been raised in the

petitioner's trial, appeal, or first § 2255 motion."

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001) .   The first prong is generally considered the "actual

innocence" requirement.    Id.

      When an applicant cannot satisfy the savings clause, the

proper disposition is dismissal of the § 2241 application for

want of jurisdiction. Christopher v. Miles, 342 F.3d 378, 379,

385 (5th Cir. 2003); Lang v. Wilson, No. 4:16-CV-1018-), 2018 WL

684890, at *3   (N.D. Tex. Feb. 1, 2018)

                                  4
                                   III.

                                 Analysis

       A study of the memorandum submitted in support of Bamdad's

application discloses that his claim of actual innocence is not

based on a new holding, i.e., a retroactively applicable

decision, of the Supreme Court establishing that Bamdad was

convicted of a nonexistent offense. See Reyes-Requena, 243 F.3d

at 904   (citing cases). Rather, Bamdad argues that he should not

have been convicted, relying on arguments he apparently urged on

appeal and again in his prior     §    2255 motion. Among other things,

he says he was set up by the DEA and that his indictment is

invalid and defective. Doc. 1 at PageID 16-19. Accordingly, the

savings clause does not apply and Bamdad has not shown that he is

entitled to proceed through   §   2241.

                                      IV.

                                  Order

       The court ORDERS that Bamdad's application under 28 U.S.C.

§   2241 be, and is hereby, dismissed for lack of jurisdiction.

      SIGNED November 7, 2018.




                                       5
